DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.

Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive.
Applicant asserts that neither Abrams nor Zhang teach where the patterns used to derive referential integrity and deduce foreign keys issues are defined in the schemas. This might be a persuasive argument if applicant were redefining what a schema is to include more than the structure information of a database. However, using the standard definition of a schema one can see that by laying out the structure of the database the patterns inherent in the database are defined. What Abrams and Zhang show is identifying those defined patterns so that they can be used in creating steps to process data between tables. This is more explicitly laid out in both Abrams and Zhang than in the claimed invention, but adding more detail which is not contradictory does not make the prior art inapplicable.
Regarding the use of patterns defined in the schema to identify foreign keys and referential integrity issues, examiner notes that Abrams “dynamically employs the rules and patterns which enforce referential integrity, validate data dependencies, check for uniqueness constraints, ensure that mandatory fields are populated, and verify the format of the data before the data is loaded into the destination tables” (Abrams pg. 10, lines 16-21), and that Abrams “apply[s] the patterns to the source data to create transformed data and associating migration rules based on the schema with the patterns to generate a set of instructions that define migration paths.” (Abrams pg. 12, lines 3-7). So, the migration rules are based on the schema and used to define migration paths to enforce referential integrity and validate data dependencies, among other things.
Similarly, Zhang’s schema provides constraints to foreign keys, as shown by Zhang et al. pg. 7, col 2 lines 30-33, “Transitivity occurs when, for three columns A, B and C, with B and C being primary keys in their respective tables, the constraints (A, B) and (B, C) are specified in the schema, while (A, C) is not (although it is clearly valid)”. This also shows that the pattern of (A, C) is in the schema but not laid out in a one-to-one table form. The use of the schema to determine foreign key constraints is the standard which Zhang tests non-schema based methods, as shown by Zhang et al. pg. 7, col 2, lines 34-35, “we extend the set of valid constraints against which we test our results.”
All of applicant’s other remarks are based on their earlier comments regarding Abrams and Zhang. Those having been addressed, the previously given rejections given under 35 U.S.C. 103 remain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams WO 9952047 and further in view of Zhang, Meihui, et al. “On Multi-Column Foreign Key Discovery.” Proceedings of the VLDB Endowment, 2010, pp. 805–814.
Regarding claim 1, Abrams teaches a method comprising: receiving an Extract-Transform-Load (ETL) job to update data to data tables of a data store (Abrams pg. 30, lines 26-29, "This is an iterative process that results in all of the records from the source system being translated, transformed, or migrated into the destination application in a defined sequence."); obtaining schemas for the data tables from the data store (Abrams pg. 11, lines 3-4, “The invention knows the data schema of all the Oracle Applications™ tables”); deriving referential integrity issues between the update data and the data tables from patterns defined in the schemas (Abrams pg. 29, lines 4-8, "Using an aggregation of the pattern templates created by the Data Map Architect, the Data Migration Rules templates, and intelligence about the structure of the destination tables", Abrams pg. 13 lines 21-23, “The step of generating the set of instructions is preferably based on the templates and the database schema”, the schema being the base of the set of instructions show the patterns exist within the schema but how to use them requires processing) by detecting referential integrity violations that are guaranteed to happen when the ETL job is processed, guaranteed not to happen when the ETL job is processed, and determined to be unknowable when the ETL job is processed (Abrams pg. 30 line 29 - pg. 31 line 4, "The parameters and procedures embedded within the Data Migration Rules templates validate data, verify uniqueness constraints, enforce data dependencies, and maintain referential integrity (foreign key relationships)."); modifying the ETL job to update a first portion of the update data to the corresponding data tables, wherein the first portion lacks any of the referential integrity issues with the data tables (Abrams pg. 31, lines 7-9, "Records that do not pass the tests are loaded into an error file for correction and resubmission"); and submitting a modified ETL job to the data store based on the modifying (Abrams pg. 31, lines 4-10, "If the data passes all of the tests of the Data Migration Rules templates, the Update Processor loads it into the intermediate tables for user review and correction. Records that do not pass the tests are loaded into an error file for correction and resubmission. Finally, the Update Processor passes the corrected data to the final destination tables.").
Abrams does not teach processing a key resolution algorithm and deducing foreign keys from the schemas. Zhang et al. teaches processing a key resolution algorithm and deducing foreign keys from the schemas based on the patterns (Zhang et al. pg. 6 lines 9-12, "To discover foreign keys, we first compute inclusion between all pairs of primary keys and columns in C and then evaluate randomness only on the pairs satisfying inclusion.", Zhang et al. pg. 7, col 2 lines 30-33, “Transitivity occurs when, for three columns A, B and C, with B and C being primary keys in their respective tables, the constraints (A, B) and (B, C) are specified in the schema, while (A, C) is not (although it is clearly valid)”. Just like Abrams it is shown that the patterns themselves are stored in the schema).
As applicant notes in their remarks, Abrams finds referential integrity issues, but does so using a template and not using an algorithm. In contrast to that Zhang et al. details an algorithm which specifically finds foreign keys based off data from schema. Thus, for situations which are not easily addressed by a template approach, such as a frequently or automatically changing database, it would be obvious to one of ordinary skill in the art to incorporate the algorithmic approach of detecting foreign keys from Zhang with Abrams’ goal of maintaining referential integrity.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that in order to handle referential integrity issues in frequently or automatically changing databases they would combine the foreign key detection algorithm from Zhang et al. with the foreign key referential integrity maintaining from Abrams.
The goal of both Abrams and the applicant is to have data going from a source database to a destination database, being transformed as necessary for the destination database, and making sure the data being imported is valid, in regards to a variety of criteria including referential integrity. Both take the approach that the best way to achieve this is to verify each individual piece of data is valid before being loaded into the destination, instead of testing the destination for errors post-load and reverting the change if errors are present. The main difference between Abrams and the claimed invention is that Abrams can also take data from an initial text file which it first converts into the source database, as the application would describe it. However, that merely means Abrams encompasses more than the claimed invention. 
With the overall view discussed, the specific aspects can now be addressed. An "Extract-Transform-Load" job is an operation which extracts data from a source, transforms it based on some predefined rules, and loads it into a source. Abrams builds rules and templates from the destination, as well as the schema of the destination, and certainly extracts data from a source and loads it into a destination. Also, using the generated rules Abrams verifies the referential integrity of the data designated to be loaded, among other constraints. Finally, Examiner has interpreted the applicant's ETL job to be analogous to a request to transform and load a chunk of data from a source to a destination, and thus the selective removal of data due to failure to meet constraints corresponds to modifying the ETL job. Examiner also notes that listing all the possible situations regarding referential integrity violations simply results in the claim aspect they are tied to being applicable no matter what the result might be.
Regarding claim 2, Abrams teaches wherein deriving further includes deducing from the schemas the foreign keys that are incorrectly referenced in a second portion of the update data (Abrams pg. 30 line 29 - pg. 31 line 4, "The parameters and procedures embedded within the Data Migration Rules templates validate data, verify uniqueness constraints, enforce data dependencies, and maintain referential integrity (foreign key relationships).").
The applicant asserts in claim 2 that the same process which occurred in claim 1 is to be performed on "a second portion of the update data". Thus, as long as the process of verifying foreign keys occurs on more than one data point in the data set then it is being done on a "second portion of the update data".
Regarding claim 3, Abrams teaches wherein deriving further includes identifying not-yet-resolved results needed by the ETL job that may have second referential integrity issues in a third portion of the update data (Abrams pg. 31, lines 7-9, "Records that do not pass the tests are loaded into an error file for correction and resubmission").
When interpreting "identifying not-yet-resolved results", examiner decided this meant links between data which were intended but for some reason were initially opaque to the verification system. As such, these would qualify as records which require correction.
Regarding claim 4, Abrams teaches wherein modifying further includes further modifying the ETL job to insert a first custom message in a diagnostic message field of the data tables associated with the second portion of the update data (Abrams pg. 31, lines 10-13, "For each upload batch, the Upload Processor tracks the batch number, the batch date, the record count, the items added, and error items.").
Diagnostic messages typically include error counts and job information, and having the upload processor from Abrams track them, and thus write them to some data store, falls within the broadest reasonable interpretation of being included in the modified ETL job.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams WO 9952047 and Zhang, Meihui, et al. “On Multi-Column Foreign Key Discovery.” Proceedings of the VLDB Endowment, 2010, pp. 805–814 as applied to claim 4 above, and further in view of Tomkins WO 2008093070 A1.
Regarding claim 5, Abrams teaches adding diagnostic data to the ETL job (see remarks regarding claim 4), however Abrams does not teach anything about inserting a custom script or custom set of instructions. As such Abrams does not teach wherein modifying further includes further inserting a reference to a custom script or a custom set of instructions into the ETL job to perform insertion of the first custom message into the diagnostic message field. 
However, Tomkins teaches defining functions for various purposes within XML, a form which can be directly stored in database fields. As such Tomkins teaches the plaintext definition of a function. Thus, with Tomkins teachings functions which can be stored in plaintext and Abrams teaching placing diagnostic information in a database they together teach wherein modifying further includes further inserting a reference to a custom script or a custom set of instructions into the ETL job to perform insertion of the first custom message into the diagnostic message field (Tomkins pg. 20, lines 22-23, "In the present invention, the syntax of function wrappers, custom functions and event scripts is defined in XML.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Abrams with Tomkins that in order to store scripts regarding diagnostic information in the destination database they would combine the plaintext functions from Tomkins with the diagnostic data storage from Abrams.
Regarding claim 6, Abrams teaches wherein modifying further includes further modifying the ETL job to insert a second custom message in the diagnostic message field of the data tables associated with the third portion of the update data (Abrams pg. 31, lines 10-13, "For each upload batch, the Upload Processor tracks the batch number, the batch date, the record count, the items added, and error items.").
As Tomkins has been shown to teach the plaintext functions which Abrams can store in the database regarding diagnostic information (see remarks regarding claim 5) Abrams once again is relied on here to illustrate that the data processing and diagnostic functions occur repeatedly over the designated data. As such the multiple portions of the data referenced by the claim fall within the initial data set.
Regarding claim 7, Abrams teaches wherein modifying further includes further inserting a second reference to a second custom script or a second custom set of instructions into the ETL job to perform insertion of the second custom message into the diagnostic message field (Abrams pg. 31, lines 10-13, "For each upload batch, the Upload Processor tracks the batch number, the batch date, the record count, the items added, and error items.").
Regarding claim 8, Abrams does not teach wherein modifying further includes further modifying the ETL job to generate diagnostic table information for the data tables corresponding to the second and third portions during the update to the data tables associated with the first portion, wherein the diagnostic table information comprises the first custom message and the second custom message and the diagnostic table information is housed in the corresponding diagnostic message field of the data tables.
Tomkins teaches using XML functions to generate table information. Since these functions may be stored in plaintext for diagnostic purposes (see remarks regarding claim 5) these can be included in the data of the ETL job. Thus Tomkins teaches wherein modifying further includes further modifying the ETL job to generate diagnostic table information for the data tables corresponding to the second and third portions during the update to the data tables associated with the first portion, wherein the diagnostic table information comprises the first custom message and the second custom message and the diagnostic table information is housed in the corresponding diagnostic message field of the data tables (Tomkins pg. 21, lines 4-9, "This is shown in FIG. 16 which illustrates how the constituent parts of a rule script are decomposed and organized into tables and fields; FIG. 17 which illustrates how events are bound to scripts; FIG. 18 which illustrates how functions are bound to scripts; and FIG. 19 which illustrates how arguments used in function wrappers, custom functions and event scripts are defined for the scripts.", Tomkins pg. 21, lines 13-16, "This means that each of the tables and fields in the set of data structures in which the present invention stores the constituent parts of a rule will be inserted into SYS_TABLE and SYS_FIELD respectively.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Abrams with Tomkins that in order to use stored diagnostic scripts to create tables and other aggregate forms of the data they would combine the data aggregation and table construction functions from Tomkins with the diagnostic data storage from Abrams.
Regarding claim 9, Abrams teaches receiving a new ETL job associated with updating the third portion of the update data to the corresponding data tables; and submitting the new ETL job with the third portion of the update data (Abrams pg. 16, lines 24-25, "Ability to schedule the running of batches and specify the order of processing.").
As Abrams allows for the scheduling of batches the running of multiple consecutive ETL jobs in taught.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams WO 9952047 and further in view of Dudhani et al US PG Pub 20170060974 A1 and Zhang, Meihui, et al. “On Multi-Column Foreign Key Discovery.” Proceedings of the VLDB Endowment, 2010, pp. 805–814.
Regarding claim 10, Abrams teaches a method, comprising: intercepting an Extract-Transform-Load (ETL) job sent to a data store for updating data tables of the data store with update data resolved or defined by the ETL job (Abrams pg. 30, lines 26-29, "This is an iterative process that results in all of the records from the source system being translated, transformed, or migrated into the destination application in a defined sequence."); classifying the update data into three categories comprising: a first portion that is guaranteed not to have a referential integrity problem (Abrams pg. 31, lines 4-5, "If the data passes all of the tests of the Data Migration Rules templates, the Update Processor loads it into the intermediate tables for user review and correction.), a second portion that is known to have the referential integrity problem (Abrams pg. 31, lines 6-10, “Records that do not pass the tests are loaded into an error file for correction and resubmission. Finally, the Update Processor passes the corrected data to the final destination tables.”), and a third portion for which the referential integrity problem cannot be determined (Abrams pg. 31, lines 6-10, “Records that do not pass the tests are loaded into an error file for correction and resubmission. Finally, the Update Processor passes the corrected data to the final destination tables.”), wherein classifying further includes detecting, based on the patterns, referential integrity violations that are guaranteed to happen when the ETL job is processed as the second portion, guaranteed not to happen when the ETL job is processed as the first portion, and determined to be unknowable when the ETL job is processed as the third portion (Abrams pg. 31, lines 4-10, "If the data passes all of the tests of the Data Migration Rules templates, the Update Processor loads it into the intermediate tables for user review and correction. Records that do not pass the tests are loaded into an error file for correction and resubmission. Finally, the Update Processor passes the corrected data to the final destination tables.", Abrams pg. 13 lines 21-23, “The step of generating the set of instructions is preferably based on the templates and the database schema”); and creating a modified ETL job that updates the data tables of the data store with the first portion of the update data and that inserts a customized diagnostic message into a diagnostic field of the data tables that corresponding to the second portion and the third portion (Abrams pg. 31, lines 10-13, "For each upload batch, the Upload Processor tracks the batch number, the batch date, the record count, the items added, and error items.").
Examiner finds the broadest reasonable interpretation of "intercept" to include receiving. Also, when assessing the scope of the claim the "third portion" could include where there was a referential integrity problem which could not be solved, or no discernable referential integrity problem but instead some other issue which caused an error, or both. As Abrams lets error targets be grouped by varying characteristics, both are covered.
Abrams does not teach parallel processing, and as such does not teach submitting the modified ETL job to the data store for processing in parallel with and during the processing of classifying and the creating to the ETL job to form the modified ETL job. Dudhani et al teaches where various steps and processes may be executed in parallel, and thus in combination with Abrams they teach submitting the modified ETL job to the data store for processing in parallel with and during the processing of classifying and the creating to the ETL job to form the modified ETL job (Dudhani et al. [0188] "Steps described as sequential may be executed in parallel, order of steps may be varied, and steps may be modified, combined, added, or omitted.").
Abrams also does not teach deducing foreign keys from the schemas of the data tables by processing a key resolution algorithm. Zhang et al. teaches deducing foreign keys from patterns defined in the schemas of the data tables by processing a key resolution algorithm (Zhang et al. pg. 6 lines 9-12, "To discover foreign keys, we first compute inclusion between all pairs of primary keys and columns in C and then evaluate randomness only on the pairs satisfying inclusion.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Abrams with Dudhani et al. and Zhang et al. that in order to process the data records of a frequently and/or automatically updates database which update in parallel they would combine the parallel processing from Dudhani et al with the data transformation and the foreign key detection algorithm from Zhang et al. with the storage from Abrams.
Regarding claim 11, Abrams teaches wherein classifying further includes identifying attempted data value changes from the update data to attributes or fields of records in the data tables where the attributes do not exist and classifying the update data that corresponds to the attempted data value changes as the second portion (Abrams pg. 17, lines 17-26, "Trial runs of the data migration, identification of errors, and correction of potential errors before committing the data to the destination tables. a) A transaction report identifies errors. b) The transaction report notes errors that fail uniqueness, data validation and violate dependency rules.").
Regarding clam 12, Abrams teaches wherein classifying further includes identifying processing results that will be returned when the ETL job is processed and that are currently undetermined and classifying the update data that corresponds to the processing results as the third portion (Abrams pg. 17 line 27-pg 18 line 4, "Individual or mass corrections. i) Identify a specific record to change or browse through all error records in the batch, making changes as desired; and ii) Correct all occurrences of an error in one step;").
Regarding claim 13, Abrams teaches wherein classifying further includes identifying specific data value changes from the update data to second attributes or second fields of second records in the data tables where the attributes or fields exists and classifying the update data that corresponds to the specific data value changes as the first portion (Abrams pg. 17, lines 17-26, "Trial runs of the data migration, identification of errors, and correction of potential errors before committing the data to the destination tables. a) A transaction report identifies errors. b) The transaction report notes errors that fail uniqueness, data validation and violate dependency rules.").
As discussed previously the multitude of ways the data which throw errors can be grouped allow for the multiple groups discussed in the claim. That Abrams does data verification in addition to the referential integrity checks simply adds to the number of potential groups.
Regarding claim 14, Abrams teaches wherein classifying further includes deducing the referential integrity problem based on the schemas associated with the data tables (Abrams pg. 29, lines 4-11, "Using an aggregation of the pattern templates created by the Data Map Architect, the Data Migration Rules templates, and intelligence about the structure of the destination tables, the Update Processor dynamically generates and spawns a set of instructions that manipulate the data and move it from the temporary tables to the Intermediate Tables and ultimately to the Destination Tables.").
Regarding claim 15, Abrams teaches wherein deducing further includes identifying the first portion based on the first portion attempting to change a foreign key associated with one or more of the data tables, wherein the particular foreign key identified from the schemas (Abrams pg. 21 line 31 - pg. 22 line 7, "Process to locate and update records by which the tables with no foreign key relationships are populated first, then the table with a single foreign key to the first table is populated, building up until the tables with multiple different foreign key relationships are populated and the relationships are maintained throughout the destination application.").
Abrams works equally well with new data and updating existing data. This extends to changes in data references.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams WO 9952047, Zhang, Meihui, et al. “On Multi-Column Foreign Key Discovery.” Proceedings of the VLDB Endowment, 2010, pp. 805–814., and Dudhani et al US PG Pub 20170060974 A1 as applied to claim 10 above, and further in view of Tomkins WO 2008093070 A1.
Regarding claim 16, Abrams teaches adding diagnostic data to the ETL job (see remarks regarding claim 15), however Abrams does not teach anything about inserting a custom script or custom set of instructions. As such Abrams does not teach wherein creating further includes inserting a reference to a first customized diagnostic script or application into the modified ETL job that performs insertion of the customized diagnostic message for the second portion. 
However, Tomkins teaches defining functions for various purposes within XML, a form which can be directly stored in database fields. As such Tomkins teaches the plaintext definition of a function. Thus, with Tomkins teachings functions which can be stored in plaintext and Abrams teaching placing diagnostic information in a database they together teach wherein creating further includes inserting a reference to a first customized diagnostic script or application into the modified ETL job that performs insertion of the customized diagnostic message for the second portion (Tomkins pg. 20, lines 22-23, "In the present invention, the syntax of function wrappers, custom functions and event scripts is defined in XML.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Abrams with Tomkins that in order to store scripts regarding diagnostic information in the destination database they would combine the plaintext functions from Tomkins with the diagnostic data storage from Abrams.
Regarding claim 17, Abrams teaches wherein inserting further includes inserting a reference to a second customized diagnostic script of second application into the modified ETL job that performs insertion of a second customized diagnostic message for the third portion (Abrams pg. 31, lines 10-13, "For each upload batch, the Upload Processor tracks the batch number, the batch date, the record count, the items added, and error items.").

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams WO 9952047 and further in view of Bengali et al US PG Pub 20140229423 A1 and Zhang, Meihui, et al. “On Multi-Column Foreign Key Discovery.” Proceedings of the VLDB Endowment, 2010, pp. 805–814.
Regarding claim 18, Abrams does not teach using a client-server configuration to implement a method. Abrams teaches methods performed on a single system, which is most akin to a server. Taken as such, Abrams teaches a server comprising a server processor and a server non-transitory computer-readable storage medium comprising executable instructions representing an ETL preprocessor and a database Application Programming Interface (API) (Abrams pg. 26, lines 11-12, "the invention relates to an automated computer-implemented method and computer system"); a database comprising database tables (Abrams pg. 11, lines 26-29, "the invention provides an automated computer-implemented method for migrating source data from at least one source to at least one destination table of a database"); the ETL interface when executed by the client processor from the client non-transitory computer-readable storage medium causes the client processor to perform processing comprising: submitting an ETL job to the ETL preprocessor, the ETL job to update the database tables with update data defined within the ETL job (Abrams pg. 30, lines 26-29, "This is an iterative process that results in all of the records from the source system being translated, transformed, or migrated into the destination application in a defined sequence."); the ETL preprocessor and the API when executed by the server processor from the server non-transitory computer-readable storage medium causes the server processor to perform processing (Abrams pg. 29, lines 4-8, "Using an aggregation of the pattern templates created by the Data Map Architect, the Data Migration Rules templates, and intelligence about the structure of the destination tables") comprising: inspecting the update data defined within the ETL job for referential integrity problems with the database tables based on patterns defined in schemas associated with the database tables (Abrams pg. 13 lines 21-23, “The step of generating the set of instructions is preferably based on the templates and the database schema”) and detecting referential integrity violations that are guaranteed to happen when the ETL job is processed, guaranteed not to happen when the ETL job is processed, and determined to be unknowable when the ETL job is processed (Abrams pg. 30 line 29 - pg. 31 line 4, "The parameters and procedures embedded within the Data Migration Rules templates validate data, verify uniqueness constraints, enforce data dependencies, and maintain referential integrity (foreign key relationships)."); creating a modified ETL job by modifying the ETL job to update a first portion of the update data to the database tables, wherein the first portion is identified as guaranteed to not have any of the referential integrity problems when the ETL job is processed (Abrams pg. 31, lines 4-9, "If the data passes all of the tests of the Data Migration Rules templates, the Update Processor loads it into the intermediate tables for user review and correction. Records that do not pass the tests are loaded into an error file for correction and resubmission.); and processing the API to submit the modified ETL to the database for updating the corresponding database tables with valued defined in the first portion of the update data (Abrams pg. 31, lines 9-10, "Finally, the Update Processor passes the corrected data to the final destination tables.").
As Abrams doesn’t have a distinct client side the sending of data from a client would be difficult to teach, though as noted in examiner remarks regarding claim 1 Abrams does describe sending data from an initial text file to a database form, but leaving that aside Abrams certainly receives data and updates tables based on it. The remaining aspects, while given their own citations due to language distinct from previous claims, does not describe substantially new features and thus examiner would point the applicant to examiner’s remarks above regarding claims 1 and 10, as appropriate.
Returning to the client-server aspect, Abrams does not teach a client comprising a client processor and a client non-transitory computer-readable storage medium comprising executable instructions representing an Extract-Transform-Load (ETL) interface. 
Bengali et al teaches a client-server configuration, and does so in a similar data migration situation. As such together Abrams and Bengali et al teach a client comprising a client processor and a client non-transitory computer-readable storage medium comprising executable instructions representing an Extract-Transform-Load (ETL) interface (Bengali et al. [0017] "Servers 110 and 115 and client device 120 may each be associated with a tenant (client organization) in a multitenancy. Each tenant of the multi-tenancy may include one or more servers and client devices. Each server and client may include data to be collected by data collection server 130 via integration server 125.").
Abrams also does not teach deducing foreign keys from the schemas of the data tables by processing a key resolution algorithm. Zhang et al. teaches deducing foreign keys from the schemas based on the patterns of the data tables by processing a key resolution algorithm (Zhang et al. pg. 6 lines 9-12, "To discover foreign keys, we first compute inclusion between all pairs of primary keys and columns in C and then evaluate randomness only on the pairs satisfying inclusion.", Zhang et al. pg. 7, col 2 lines 30-33, “Transitivity occurs when, for three columns A, B and C, with B and C being primary keys in their respective tables, the constraints (A, B) and (B, C) are specified in the schema, while (A, C) is not (although it is clearly valid)”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Abrams with Tomkins and Zhang et al. that in order to store scripts regarding diagnostic information in a frequently and/or automatically changing destination database they would combine the plaintext functions from Tomkins and the foreign key detection algorithm from Zhang et al. with the diagnostic data storage from Abrams.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams WO 9952047, Bengali et al US PG Pub 20140229423 A1, and Zhang, Meihui, et al. “On Multi-Column Foreign Key Discovery.” Proceedings of the VLDB Endowment, 2010, pp. 805–814 as applied to claim 18 above, and further in view of Tomkins WO 2008093070 A1.
Regarding claim 19, Abrams teaches wherein ETL preprocessor and the API when executed by the server processor from the server non-transitory computer- readable storage medium further causes the server processor to perform additional processing comprising: identifying a second portion defined within the update data for the ETL job that is guaranteed to have the referential integrity problems (Abrams pg. 31, lines 7-9, "Records that do not pass the tests are loaded into an error file for correction and resubmission").
However, Abrams does not teach adding instructions to the modified ETL job before the submitting of the modified ETL job that adds a first customized message to a first diagnostic field in the database tables that corresponds to the second portion.
Tomkins teaches plaintext instructions which can be used by Abrams in a diagnostic fashion to make customized messages. As such the combination of Abrams and Tomkins teaches adding instructions to the modified ETL job before the submitting of the modified ETL job that adds a first customized message to a first diagnostic field in the database tables that corresponds to the second portion (Tomkins pg. 20, lines 22-23, "In the present invention, the syntax of function wrappers, custom functions and event scripts is defined in XML.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Abrams with Tomkins that in order to store scripts regarding diagnostic information in the destination database they would combine the plaintext functions from Tomkins with the diagnostic data storage from Abrams.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams WO 9952047, Bengali et al US PG Pub 20140229423 A1, Tomkins WO 2008093070 A1, and Zhang, Meihui, et al. “On Multi-Column Foreign Key Discovery.” Proceedings of the VLDB Endowment, 2010, pp. 805–814 as applied to claim 19 above, and further in view of Dudhani et al US PG Pub 20170060974 A1.
Regarding claim 20, Abrams teaches wherein ETL preprocessor and the API when executed by the server processor from the server non-transitory computer- readable storage medium further causes the server processor to perform additional processing comprising: identifying a third portion defined within the update data for the ETL job that was determined to be unknowable when the ETL job is processed (Abrams pg. 17, lines 17-26, "Trial runs of the data migration, identification of errors, and correction of potential errors before committing the data to the destination tables. a) A transaction report identifies errors. b) The transaction report notes errors that fail uniqueness, data validation and violate dependency rules."); and adding second instructions to the modified ETL job that adds a second customized message to a second diagnostic field in the database tables that correspond to a reduced in size third portion (Abrams pg. 31, lines 10-13, "For each upload batch, the Upload Processor tracks the batch number, the batch date, the record count, the items added, and error items.").
Abrams does not teach processing classification for the first portion, the second portion, and the third portion in parallel with execution of a gradually identified first portion for the modified ETL job.
Dudhani et al teaches processing classification for the first portion, the second portion, and the third portion in parallel with execution of a gradually identified first portion for the modified ETL job (Dudhani et al. [0188] "Steps described as sequential may be executed in parallel, order of steps may be varied, and steps may be modified, combined, added, or omitted.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Abrams with Dudhani et al that in order to process the data records of a database update in parallel they would combine the parallel processing from Dudhani et al with the data transformation and storage from Abrams.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        




/ALEX GOFMAN/Primary Examiner, Art Unit 2163